DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bergen (U.S. 7,096,803) in view of Melanson (U.S. 2018/0332762).
Regarding claim 1, Bergen discloses (Fig. 1-9) a row unit of an agricultural seeding implement, comprising: a hoe opener assembly (10) configured to engage soil to form a trench in the soil and to deposit one or more agricultural products in the trench, wherein the hoe opener assembly comprises: a base structure (14) having a mount (connecting 12 and 14 at fastener 36), wherein the mount is configured to be removably coupled to a single shoot attachment (52) or a double shoot attachment (12, 58, 68), the single shoot attachment is configured to deposit seeds, fertilizer, or a mixture of the seeds and the fertilizer into the trench and the double shoot attachment is configured to separately deposit the fertilizer and the seeds into the trench (Col. 1, lines 7-10); a nose (pointed leading end 16) removably coupled to the mount of the base structure, wherein the nose is configured to form the trench in the soil; a first conduit (26) configured to deliver the fertilizer to the single shoot attachment 
Bergen does not disclose that the base structure comprises a second mount for separately mounting the nose and the single- or double-shoot attachment.  Melanson discloses (Fig. 1A-1B) an agricultural knife assembly wherein the knife assembly comprises a base structure (12) having a first mount (at fastener 32) and a second mount (at fastener 30), wherein the second mount is configured to be removably coupled to a seed-depositing assembly (16, 18, 20); and a nose (14), separate from the seed-depositing assembly, removably coupled to the first mount of the base structure, wherein the nose is configured to form a trench in soil.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to separately provide a nose and shoot attachment to the assembly of Bergen, and to provide a mount for each one.  Doing so would allow an operator to remove or replace either part without unnecessarily having to remove or replace the other.  For example, one having ordinary skill in the art would recognize that the parts may experience difference degrees of wear and it may be desired to replace one without replacing the other.
Regarding claim 2, Bergen further teaches (Fig. 3-4) in the combination above that the second mount may be removably coupled to the single shoot attachment (“single shoot style” 52).
Regarding claim 3, Bergen further teaches (embodiment not in drawings, but like parts represented in Fig. 1-9) in the combination above that the single shoot attachment comprises a first passage configured to be fluidically coupled to the first conduit (26; Col. 2, lines 31-34, 43-48) and a second passage configured to be fluidically coupled to the second conduit (24; Col. 2, lines 31-34), and the second passage may be configured to deliver the seeds to the first passage to facilitate mixing of the seeds and the fertilizer before deposition into the trench (Abstract, lines 7-9; Col. 2, lines 51-56).
Regarding claim 4, Bergen further teaches (Fig. 1-9) in the combination above that the second mount may be removably coupled to the double shoot attachment (12, 58, 68), and that the double shoot attachment1552820 CNHA:0712comprises a first passage fluidically coupled to the first conduit (26; Col. 2, lines 31-34, 43-48) and a second passage fluidically coupled to the second conduit (24; Col. 2, lines 31-34).
Regarding claim 5, Bergen further teaches (Fig. 1-9) in the combination above that the second passage comprises a curved section (42, 44) configured to deposit the seeds (46A-B) laterally outward from the fertilizer (50).
Regarding claim 6, Bergen further teaches (Fig. 1-9) in the combination above that the double shoot attachment comprises a soil spreader (38, 40).
Regarding claim 8, Bergen discloses (Fig. 1-9) a hoe opener assembly (10), comprising: a base structure (14) having a mount (connecting 12 and 14 at fastener 36); a nose (pointed leading end 16) removably coupled to the mount, wherein the nose is configured to form a trench in soil; a double shoot attachment (12, 58, 68) removably coupled to the mount, wherein the double shoot attachment comprises a central section (48) having a first passage (26) configured to deposit fertilizer (50) at a first region of the trench and a curved section (42, 44) having a second passage (24) configured to deposit seeds (46A-B) at a second region of the trench (Col. 3, lines 17-24), wherein the curved section curves outward from the central section; a first conduit fluidically coupled to the first passage and configured to deliver the fertilizer to the first passage (Col. 2, lines 34-39); and a second conduit fluidically coupled to the second passage and configured to deliver the seeds to the second passage Col. 2, lines 43-45).
Bergen does not disclose that the base structure comprises a second mount for separately mounting the nose and the double-shoot attachment.  Melanson discloses (Fig. 1A-1B) an agricultural knife assembly wherein the knife assembly comprises a base structure (12) having a first mount (at fastener 32) and a second mount (at fastener 30), a nose (14) removably coupled to the first mount, wherein the nose is configured to form a trench in soil; and a seed-depositing assembly (16, 18, 20), separate from the nose, removably coupled to the second mount.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to separately provide a nose and shoot attachment to the assembly of Bergen, and to provide a mount for each one.  Doing so would allow an operator to remove or replace either part without unnecessarily having to remove or replace the other.  For example, one having ordinary skill in the art would recognize that the parts may experience difference degrees of wear and it may be desired to replace one without replacing the other.
Regarding claim 9, Bergen further teaches (Fig. 3-4) in the combination above that a single shoot attachment (52) is configured to be removably coupled to the second mount after the double shoot attachment is removed from the second mount (Col. 1, lines 39-43).
Regarding claim 10, Bergen further teaches (embodiment not in drawings, but like parts represented in Fig. 1-9) in the combination above that the single shoot attachment (52) comprises a first passage configured to be fluidically coupled to the first conduit (26; Col. 2, lines 31-34, 43-48) and a second passage configured to be fluidically coupled to the second conduit (24; Col. 2, lines 31-34).
Regarding claim 11, Bergen further teaches (embodiment not in drawings, but like parts represented in Fig. 1-9) in the combination above that the second passage of the single shoot attachment is configured to direct the seeds to the first passage of the single shoot attachment to facilitate mixing of the seeds with the fertilizer passing through the first passage (Abstract, lines 7-9; Col. 2, lines 51-56).
Regarding claim 12, Bergen further teaches (Fig. 1-9) in the combination above that the base structure comprises a shank (22) configured to be mounted to a frame of an agricultural implement (Col. 2, lines 28-31).
Regarding claim 13, Bergen further teaches (Fig. 1-9) in the combination above that the base structure comprises an alignment interface configured to engage a corresponding alignment interface at a single shoot attachment or the double shoot attachment (the interface between base structure 14 and shoot attachment 12 is irregularly contoured, providing an alignment function).
Regarding claim 14, Bergen further teaches (Fig. 1-9) in the combination above that the double shoot attachment comprises a soil spreader (38, 40).
Regarding claim 15, Bergen discloses (Fig. 1-9) a row unit of an agricultural seeding implement, comprising: a hoe opener assembly (10) configured to engage soil to form a trench in the soil and to deposit one or more agricultural products in the trench, wherein the hoe opener assembly comprises: a base structure having a mount (connecting 12 and 14 at fastener 36); a nose (pointed leading end 16) removably coupled to the mount, wherein the nose is configured to form the trench in the soil; a double shoot attachment (12, 58, 68) removably coupled to the mount, wherein the double shoot attachment is configured to separately deposit the one or more agricultural products into the trench (Col. 1, lines 7-10); a first conduit (26) configured to deliver a first agricultural product of the one or more agricultural products to the double shoot attachment; and a second conduit (24) configured to deliver a second agricultural product of the one or more agricultural products to the double shoot attachment.
Bergen does not disclose that the base structure comprises a second mount for separately mounting the nose and the double-shoot attachment.  Melanson discloses (Fig. 1A-1B) an agricultural knife assembly wherein the knife assembly comprises a base structure (12) having a first mount (at fastener 32) and a second mount (at fastener 30), a nose (14) removably coupled to the first mount, wherein the nose is configured to form a trench in soil; and a seed-depositing assembly (16, 18, 20), separate from the nose, removably coupled to the second mount.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to separately provide a nose and shoot attachment to the assembly of Bergen, and to provide a mount for each one.  Doing so would allow an operator to remove or replace either part without unnecessarily having to remove or replace the other.  For example, one having ordinary skill in the art would recognize that the parts may experience difference degrees of wear and it may be desired to replace one without replacing the other.
Regarding claim 16, Bergen further teaches (Fig. 1-9) in the combination above that the double shoot attachment comprises a first passage fluidically coupled to the first conduit (26; Col. 2, lines 31-34, 43-48) and a second passage fluidically coupled to the second conduit (24; Col. 2, lines 31-34).
Regarding claim 17, Bergen further teaches (Fig. 1-9) in the combination above that the second passage comprises a curved section (42, 44) configured to deposit the second agricultural product (46A-B) laterally outward from the first agricultural product (50).
Regarding claim 18, Bergen further teaches (Fig. 1-9) in the combination above that the double shoot attachment comprises a soil spreader (38, 40).
Regarding claim 19, Bergen further teaches (embodiment not in drawings, but like parts represented in Fig. 1-9) in the combination above that a single shoot attachment (52) is configured to be removably coupled to the second mount after the double shoot attachment is removed from the second mount (Col. 1, lines 39-43) and that the single shoot attachment is configured to deposit the first agricultural product, the second agricultural product, or a mixture of the first agricultural product and the second agricultural product into the trench (Abstract, lines 7-9); Col. 2, lines 51-56).
Regarding claim 21, Bergen further teaches (Fig. 1-9) in the combination above that the double shoot attachment comprises a lateral knife (38, 40, 62, 75, 82).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bergen in view of Melanson as applied to claim 1 above, and further in view of Cruson (U.S. 2010/0155091).
Bergen in view of Melanson teaches the elements of claim 1 as described above, but does not teach a separate alignment interface for coupled parts.  Cruson discloses (Fig. 5) a soil opener wherein a base structure (42) comprises an alignment interface (76) configured to engage a corresponding alignment interface (68) at an implement (48) to be coupled to the base structure, and wherein the alignment interface is separate from a mount (54, 58).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide an alignment interface as taught by Cruson to any mounted implement, such as a shoot attachment, of the combination of Bergen and Melanson.

Response to Arguments
Applicant’s arguments filed April 19, 2021 with respect to claims 1, 7, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed April 19, 2021 have been fully considered but they are not persuasive.
Regarding arguments regarding claims 3 and 11, Applicant submits that Bergen does not disclose a second passage of a single shoot attachment delivering seeds to a first passage to facilitate product mixing.  Indeed, the figured embodiments cited by Applicant do not have this feature; however, Bergen discloses a number of embodiments and in fact generally pertains to the use and interchangeability of many embodiments.  As set forth in a prior Office Action and reiterated herein, Bergen discloses (Abstract, lines 7-9; Col. 2, lines 51-56) that product may be mixed within a shoot attachment (after leaving the base structure and before being dispensed).  While such an embodiment is not shown in the figures, one having ordinary skill in the art would readily recognize that in such an embodiment, the first and second passages would necessarily have to deliver product to a single passage within the shoot attachment.
Regarding arguments regarding claim 8, Applicant submits that the knife shank and knife as disclosed by Melanson does not appear to have a point of attachment on the body of the seed boot disclosed by Bergen.  This is seemingly a misunderstanding of the combination described in a prior Office Action and herein.  Melanson teaches furrow opening implements and seed-dispensing implements which are separate and coupled to separate mounts of a base structure.  In a general sense, Melanson implicitly suggests that a base structure may comprise any number of mounts for any number of implements.  As such, the combination described comprises separating the pointed leading end (16, not only the insert 88) and the shoot component (12) and separately coupling them to two different mounts of the base structure.  As described, one having ordinary skill in the art would be motivated to do this because it would be advantageous to be able to remove and/or replace one without removing and/or replacing the other.  To clarify, one having ordinary skill in the art would recognize this advantage for a number of reasons.  For example, the pointed leading end and the shoot component would naturally experience differing degrees of wear through their use, and it may be prudent to replace a worn part without replacing another, substantially un-worn part.  This advantage is even more pronounced in light of the number of interchangeable attachments of Bergen, each of which may have the same pointed leading end, but different shoot components.  Further, providing separate mounts would allow for a replacement of a shoot component without also having to remove and re-mount the pointed leading end.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671